Citation Nr: 0207903	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  93-26 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for psoriatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1951 to November 
1954.

This appeal came to the Board of Veterans' Appeals (Board) 
from a February 1992 RO rating decision that denied service 
connection for psoriatic arthritis.  In December 1995, the 
Board remanded the case to the RO for additional development.


FINDINGS OF FACT

1.  Service connection is in effect for psoriasis.

2.  Psoriatic arthritis was not present in service or 
demonstrated after service.


CONCLUSION OF LAW

Psoriatic arthritis was not incurred in or aggravated by 
active service; psoriatic arthritis may not be presumed to 
have been incurred in active service; psoriatic arthritis is 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for service connection for psoriatic 
arthritis, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of any psoriatic arthritis.  
He and his representative have been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, that essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  The 
record shows that the Board remanded the case to the RO in 
December 1995 for additional development and that the 
veteran's original claims folder was lost in January 1999 
when it was sent to a VA medical facility for review in 
conjunction with a requested examination of the veteran.  See 
supplemental statement of the case dated in October 2001.  In 
a January 2000 letter, the RO notified the veteran that his 
claims folder was lost and requested his assistance to obtain 
documents to compile a rebuilt folder.  The current record is 
a rebuilt claims folder from copies or summaries of original 
records.  The veteran's representative has been given the 
opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service from October 1951 to November 
1954.

Service medical records are not available.  As noted above, 
those records were lost at a VA medical facility in 1999.

VA and private medical records show that the veteran was seen 
for various problems from 1992 to the present time.  The more 
salient medical reports related to his claim for service 
connection for psoriatic arthritis are discussed below.

A private medical report shows that the veteran underwent 
rheumatology evaluation in January 1992.  The physician noted 
that the veteran had the onset of intermittent episodes of 
pain in his toes in the fall of 1991.  The episodes lasted 3 
to 4 days if he took Indocin, and longer if he only took 
aspirin.  It was noted that he had psoriasis since 1952 that 
was being treated with topical steroids.  His hands exhibited 
good range of motion without synovitis or deformity.  The 
nails were normal.  The right wrist was normal.  The elbows 
and shoulders were normal.  The hips, knees, and ankles were 
normal.  The right foot was normal.  There was tenderness 
over the proximal fascia of the left foot.  There were no 
sausage digits in either foot.  The uric acid was 8.0 in 
December 1991.  X-rays of the left foot were reportedly 
normal.  The examiner noted that the veteran had longstanding 
psoriasis and intermittent flares of arthritis in his toes 
and opined that those were most likely due to psoriatic 
arthritis although gout could not be ruled out that occurred 
with increased frequency with psoriasis.  The examiner noted 
that approximately one third of all patients with psoriasis 
will get some form of joint involvement.  The most common 
type of joint involvement will be involvement of one or 2 
joints at a time typically in the fingers or toes.  This 
accounted for 60 percent of all patients who had psoriatic 
arthritis. 

VA reports show that X-rays were taken of various joints of 
the veteran in June 1992.  X-rays of the knees showed 
narrowing of the medial tibiofemoral compartment of the left 
knee and of the patellofemoral compartment.  There was marked 
osteophytosis along the tibial surface of the patella and 
spurring of the intercondyl emincens.  The findings were 
consistent with moderate advanced arthritis.  The right knee 
was unremarkable.

VA X-rays of hands in June 1992 showed localized possible 
post-traumatic osteoarthritis of the left wrist.  There was 
narrowing of the radiocarpal joint.  There was avulsion of 
the styloid process and post-traumatic fragmentation and 
atrophy of the lunate.  There was fairly extensive marginal 
osteophytosis, subchondral cysts, sclerosis, and a varying 
degree of narrowing of the joint compartments of the proximal 
row of carpal structures.  There was no radiographic evidence 
of arthritis.  The interphalangeal joints were well 
preserved.

VA X-rays of the cervical spine in June 1992 showed 
straightening of the cervical lordosis.  There was moderate 
narrowing of the posterior aspect of the disc interspaces C2 
through C7 and minimal narrowing noted of the apophyseal 
joint with subchondral sclerosis.

A September 1992 RO rating decision shows that the veteran 
underwent a VA medical examination in June 1992.  It was 
noted that the veteran had been examined by a board-
certified-rheumatologist who determined the veteran did not 
have psoriatic arthritis based on the absence of such 
features as involvement of the distal interphalangeal joints, 
nail changes, sausage digits or enthesopathic features.

A private medical report shows that the veteran was examined 
in September 1992 by the physician who examined him in 
January 1992.  The assessment was degenerative arthritis of 
the left wrist, status post a recent acute attack of gout.  
It was noted that he had elevated uric acid probably related 
to the use of Maxzide.

A private medical report reveals that the veteran was 
examined in March 1993 by the physician who examined him in 
January 1992 and September 1992.  The assessments were stable 
psoriatic arthritis and acute gout attack.

A private medical report dated in April 1993 from the 
physician who examined the veteran in 1992 and 1993 notes 
that the veteran had a long standing history of psoriasis, as 
well as psoriatic arthritis.  It was noted that he had flare-
ups of psoriatic arthritis that was being managed with anti-
inflammatory medications.

The veteran testified at a hearing in April 1993.  His 
testimony was to the effect that he had psoriatic arthritis 
and that he was told by doctors that he had psoriatic 
arthritis.

In a September 1996 letter, the RO asked the physician who 
examined the veteran in 1992 and 1993 to submit clinical 
records to support the conclusion that the veteran had 
psoriatic arthritis.  The examiner was also asked to comment 
on the veteran's lack of distal interphalangeal joint 
involvement with nail changes, sausage digits, and 
enthesopathic features.

A letter dated in March 1998 noted in the April 1999 
supplemental statement of the case is to the effect that the 
VA physician who examined the veteran in June 1992 was a 
board-certified-rheumatologist.

In a statement dated in August 1998 noted in the April 1999 
supplemental statement of the case, the physician who 
examined the veteran in 1992 and 1993 reported that the 
veteran had psoriatic arthritis.

VA reports show that X-rays were taken of various joints of 
the veteran in August 1998.  X-rays of the feet revealed 
degenerative findings of the right foot that were mild 
relative to the veteran's age.  There was no evidence of any 
other abnormality of the right foot.  The X-rays showed 
degenerative findings of the left foot that were mild 
relative to the veteran's age.  There was no other abnormal 
finding of the left foot.  

VA X-rays of the knees in August 1998 demonstrated joint 
space narrowing in the medial compartment of the right knee 
joint.  There was joint space narrowing at the patellofemoral 
joint with inferior osteophyte originating from the patella.  
There was a small joint effusion.  There was deformity of the 
proximal fibula that may represent an old fracture.  There 
was atherosclerotic vascular calcification identified 
involving the popliteal artery.

VA X-rays of the hands in August 1998 showed degenerative 
findings of the right hand that were mild relative to the 
veteran's age.  There was no evidence of fracture, 
dislocation or other significant bone, joint or soft tissue 
abnormality of the right hand.  There was deformity and 
fragmentation of the navicular bone of the left hand 
presumably the result of prior trauma.  There was narrowing 
of the radio-carpal joint of the left hand and deformity of 
the ulnar styloid suggesting the presence of previous 
fracture of the wrist and navicular bone.  There was no 
evidence of other abnormality.  

VA X-rays of the chest in August 1998 showed the lungs were 
free of active pulmonary disease.  The heart was normal.  
There were some hypertrophic changes of the spine.

The veteran underwent a VA medical examination in March 1999 
by a rheumatologist to determine the nature and extent of his 
arthritis, and to obtain an opinion as to whether or not the 
veteran had psoriatic arthritis.  X-rays of the left wrist 
showed a well marked degenerative change involving the radio-
carpal joints with some compression of the proximal carpal 
bones in which there were lucent defects laterally consistent 
with erosion.  There was mild fragmentation dorsally with 
swelling of the soft tissues.  Those findings were noted to 
represent a manifestation of gout.  The study also revealed 
evidence of an old fracture across the base of the styloid 
process of the ulna.  A lucency in the base of the 5th 
metacarpal was consistent with an additional area of erosion.

At the above VA examination, X-rays of feet demonstrated no 
abnormalities.  X-rays of the right hand showed no 
significant interval change when compared to X-rays taken in 
August 1998.  There were no significant degenerative changes 
or bony erosions identified.  There was no evidence of 
fracture.  X-rays of the left hand revealed fragmentation and 
deformity of the scaphoid bone.  Lucent areas were noted 
within the trapezium, scaphoid, and lunate bone.  The 
findings could be related to previous trauma; however, an 
inflammatory process such as gout could not be excluded.  
There was narrowing of the radial carpal joint.  There was a 
well corticated bony density seen in the region of the ulnar 
styloid consistent with previous trauma.  The DIP (distal 
interphalangeal), PIP (proximal interphalangeal), and MCP 
(metacarpophalangeal) joints were unremarkable with no 
evidence of erosion or significant degenerative change.

The examiner at the above VA examination reviewed the 
evidence in the veteran's case and opined that the veteran 
had had various joint complications over the years and that 
the symptoms were better explained by diagnoses other the 
psoriatic arthritis.  The examiner found that the veteran had 
left wrist pain and loss of motion attributed to a post-
traumatic process, navicular fracture, and secondary 
osteoarthritis, and that psoriatic arthritis was very 
unlikely.  The examiner opined that the veteran had left knee 
pain that was probably secondary to moderately advanced 
osteoarthritis.  The examiner opined that the veteran's acute 
attacks of inflammatory arthritis in the big toe and perhaps 
other joints were suggestive of a crystal attack, probably 
gout.  The examiner found no signs of an inflammatory 
arthritis at the time of this examination and noted that 
psoriatic arthritis could not be diagnosed because there was 
no evidence of DIP joint involvement, nail changes, back 
symptoms, sausage digits or enthesopathy.  The examiner also 
noted that the veteran did not demonstrate clinically or by 
X-rays signs of a persistent inflammatory arthritis that fit 
the pattern seen in psoriatic arthritis.

VA reports of the veteran's treatment show that he uses 
medication for arthritis.

A review of the record shows that service connection is in 
effect for psoriasis.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran's service medical records are not available as 
they were lost at a VA medical center in 1999.  The post-
service medical records do not reveal the presence of 
arthritis until 1991.  Nor do the post-service medical 
records indicate the presence of arthritis in service or for 
many years after the veteran's separation from service.  Nor 
does the veteran assert that he had arthritis in service or 
shortly after service.  Hence, the question for the Board to 
determine is whether the evidence links the veteran's 
arthritis to an incident of service or to his service-
connected psoriasis.

Statements and testimony from the veteran are to the effect 
that he has psoriatic arthritis.  He maintains that 
physicians have told him that his arthritis is related to his 
service-connected psoriasis.  Private medical reports show 
that one physician who examined the veteran on various 
occasions in 1992 and 1993 opines that the veteran has 
psoriatic arthritis because this type of arthritis frequently 
occurs with patients who have psoriasis.  That physician, 
however, has not submitted clinical documents to support the 
conclusion that the veteran has psoriatic arthritis.  Nor did 
the physician submit additional rationale based on a review 
of the medical evidence in the veteran's case to support the 
diagnosis of psoriatic arthritis.  Nor is there any other 
competent medical opinion of record linking the veteran's 
arthritis to psoriasis.

The lay statements of the veteran linking his arthritis to 
his service-connected psoriasis are not considered competent 
evidence because the evidence does not show that he has the 
education, training or experience to make medical diagnoses, 
statement or opinions.  66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(a)(1)); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The evidence shows that the veteran underwent VA examinations 
by rheumatologists in 1992 and 1999 who concluded that the 
veteran does not have psoriatic arthritis because clinical 
records did not reveal features such as involvement of the 
distal interphalangeal joints, nail changes, sausage digits 
or enthesopathic features.  The clinical records, including 
various reports of X-rays of the veteran's joints, support 
the opinions of the VA rheumatologists.  The Board finds 
those opinions to be more persuasive than the opinion of the 
rheumatologist in the private medical reports.

After consideration of all the evidence, the Board finds that 
it does not show the presence of arthritis in service or for 
many years later, and that it does not link the veteran's 
arthritis to an incident of service or to the service-
connected psoriasis.  The Board finds that the greater weight 
of the evidence is against the presence of psoriatic 
arthritis.  Hence, the preponderance of the evidence is 
against the claim for service connection for psoriatic 
arthritis, and the claim is denied.  The benefit of the doubt 
doctrine is not for application because the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for psoriatic arthritis is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

